Title: I. Washington’s Appointment as Guardian, 21 October 1761
From: Waller, Benjamin
To: 



[Williamsburg, 21 October 1761]

At a General Court held at the Capitol the Twenty first day of October One thousand Seven hundred and Sixty one.
George Washington Esqr. is appointed Guardian to John Parke Custis and Martha Parke Custis Infants, Orphans of Daniel Parke Custis Esqr. deceasd and thereupon he together with Peyton Randolph Ralph Wormeley and Burwell Bassett Esqr. his Securities entered into and acknowledgd Bond in the penalty of Twenty Thousand pounds for securing the Estates of the said Orphans & endemnifying the Court.

Ben. Waller

